Citation Nr: 0927066	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from January 1953 to December 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  

Procedural history

The Veteran was initially grated service connection for 
conversion reaction in an unappealed November 1961 rating 
decision by Cleveland RO; a 10 percent disability rating was 
assigned effective August 4, 1961.   The disability was 
subsequently denominated as an anxiety reaction, and the 
assigned rating was reduced to noncompensably (zero percent) 
disabling. 

In September 2005, the Veteran filed a claim for an increased 
rating for his service-connected anxiety reaction.  A January 
2006 rating decision granted an increased rating for the 
Veteran's service-connected anxiety reaction, assigning a 10 
percent disability rating effective September 8, 2005.  The 
Veteran expressed disagreement with the disability rating 
assigned, and an appeal was perfected with the submission of 
the Veteran's substantive appeal (VA Form 9) in May 2007.  

The Veteran was scheduled to appear at the Cleveland RO to 
have a personal hearing with a Veterans Law Judge.  After the 
hearing was postponed and rescheduled due to the Veteran's 
illness, the Veteran submitted an October 2008 statement 
indicating that he no longer wished to have a hearing.  The 
hearing request accordingly has been withdrawn.  See 38 
C.F.R. § 20.702(e) (2008).

In July 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2008).



FINDING OF FACT

The Veteran failed, without good cause, to report for a VA 
medical examination which was scheduled to evaluate the 
current severity of his service-connected anxiety disorder.  

CONCLUSION OF LAW

The claim of entitlement to an increased rating for service-
connected anxiety disorder is denied based on the Veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. 
§ 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002)

As explained below, this claim is being denied by operation 
of law.  Under such circumstances, no VCAA notice is 
necessary.  See Valiao v. Principi, 17 Vet. App.229, 232 
(2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter]. See also VAOPGCPREC 
5-2004 (June 23, 2004) [VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's VA outpatient treatment reports and afforded the 
Veteran a VA examination in January 2006.  Because of 
apparent worsening of the Veteran's symptomatology and other 
related health issues, the Veteran was scheduled for 
additional VA examination in September 2007.  As is discussed 
elsewhere in this decision, the Veteran did not report for 
the examination.

The Board also observes that all due process concerns have 
been satisfied.  See 38 C.F.R. § 3.103 (2008).  The Veteran 
has retained the services of a representative, and he has 
been accorded the opportunity to present evidence and 
argument in support of his claim if he so desired.  As was 
noted in the Introduction, the Veteran withdrew his request 
to attend a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Failure to report for VA examination

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2008).

Additionally, 38 C.F.R. § 3.326 (2008) provides:  

(a) Where there is a claim for disability compensation 
or pension but medical evidence accompanying the claim 
is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as 
well as claims for increase submitted by a Veteran, 
surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to 
report for the examination.

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination 
report, from any government or private institution may 
be accepted for rating a claim without further 
examination.  However, monetary benefits to a former 
prisoner of war will not be denied unless the claimant 
has been offered a complete physical examination 
conducted at a Department of Veterans Affairs hospital 
or outpatient clinic.

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital observation 
when required by VA.

(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  

Factual background

As was alluded to above, the Veteran reported for a VA 
examination in January 2006 in connection with his September 
2005 claim for an increased rating.

VA treatment records dated January 2007, March 2007 and July 
2007 reflect that the Veteran's symptomatology associated 
with his general anxiety disorder had worsened, possibly due 
to Parkinson's dementia and multiple transient ischemic 
attacks (TIA's or mini-strokes) which had not presented at 
the time of the January 2006 VA examination.  In order to 
determine the current severity of the Veteran's general 
anxiety disorder and to properly differentiate between 
symptomatology associated with his service-connected general 
anxiety disorder and non service-connected  Parkinson's 
dementia and TIA's, in July 2007, VA scheduled the Veteran to 
undergo additional VA medical examination.  The VA 
examination was scheduled to take place on September 26, 
2007.  

The Veteran failed to report for that scheduled examination.  
Neither he nor his representative has provided any adequate 
reason or good cause for his failure to report for that 
examination.

In November 2007, the agency of original jurisdiction (AOJ) 
readjudicated the Veteran's claim in a supplemental statement 
of the case (SSOC) which contained a full recitation of 
38 C.F.R. § 3.655 and the consequences of failing to appear 
for a VA examination.  The Veteran was given an opportunity 
to present additional evidence to the RO, including a reason 
for his failure to report to the September 2007 VA 
examination.  The Veteran failed to do so.

A computer printout dated November 2007 reveals that the 
Veteran did not report to the July 2007 VA examination.  Two 
years have passed, with no indication that the Veteran has 
contacted VA to reschedule the examination.  The Board notes 
that a March 2008 Statement by the Veteran's representative 
acknowledges that he failed to report for the July 2007 VA 
examination, but no explanation is given.  See a March 2008 
Statement from the Veteran's Accredited Representative, page 
2.  

A review of the Veteran's claims folder reflects that since 
the scheduled July 2007 VA examination, the Veteran has 
appeared for VA outpatient treatment in October 2007.  

The Board further notes that the Veteran remains in contact 
with VA, as he has filed to postpone a VA hearing in July 
2008 and cancelled a hearing by facsimile in October 2008.  

Analysis

The Board initially observes that service connection has been 
in effect for many years and that the Veteran's claim is for 
an increased rating.  Thus, the resolution of this issue is 
governed by 38 C.F.R. § 3.655 as it applies to increased 
rating claims.  

As has been discussed in detail above, the Veteran failed 
without good cause or explanation to report for a VA 
examination which was scheduled by VA to determine the 
current severity of his general anxiety disorder and to 
differentiate between symptomatology attributable to his 
service-connected general anxiety disorder and that 
attributable to his nonservice-connected TIA's and 
Parkinson's dementia.  There is of record no correspondence 
or report of contact from the Veteran or his representative 
which would explain his failure to report for the 
examination.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655:  "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, the VAMC determined 
that a VA examination was necessary and requested that one be 
scheduled in July 2007.  The Board agrees.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.

With regard to VA determining that a medical examination was 
required, the Board notes that since the last medical 
examination to address the matter of the current severity of 
the Veteran's service-connected general anxiety disorder, in 
January 2006, the Veteran had started experiencing 
Parkinson's dementia and TIA's which has affected his 
cognitive abilities, including his memory.  VA treatment 
records dated January 2007, March 2007 and July 2007 noted 
that the Veteran's dementia may be related to his mood 
disorder, but this was not clearly stated.  There has been 
nothing since added to the record which clarifies the matter 
of the current severity of the Veteran's service-connected 
general anxiety disorder.  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The most recent VA examination in 
January 2006 was prior to the increase in the Veteran's 
symptomatology.  Therefore, another VA examination was 
necessary to resolve the matter of the impact of the service-
connected, as opposed to non service-connected, disability on 
the Veteran's health.

The responsibility that the evidentiary record be developed 
to its fullest possible is not unilateral; the Veteran must 
cooperate in this development, and his failure to cooperate 
may precipitate action adverse to the interests of his 
claims.  The Court has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of Veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  

The Board concludes in light of the Veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claim and that any further 
attempts to assist the Veteran in developing his claim would 
result in needless delay, and is thus unwarranted.

In this case, the VA determined that the record was 
incomplete and attempted to supplement the record by 
obtaining additional medical evidence.  This supplementation 
of the record was required by the mandate contained in the 
statute and regulation.  See, in particular, 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2008)], or "good 
cause" [see 38 C.F.R. § 3.655 (2008)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the Veteran nor his attorney has provided an 
"adequate reason" or "good cause" for the Veteran's failure 
to report to be examined when VA so requested.  

The facts in this case are not in dispute.  The Veteran 
failed to report for a VA examination which was necessary to 
decide his claim and which was scheduled for that purpose.  
No good cause or adequate reason has been demonstrated for 
his failure to be examined.  

To the extent the Veteran did not appear for the scheduled 
examination because notice may have been mailed to the wrong 
address, it does not appear this is the case.  As noted 
above, the since the Veteran failed to report for his 
September 2007 VA examination, he has been in contact with VA 
concerning the postponement and eventual withdrawal of a VA 
hearing.  Additionally, the Veteran's representative has not 
asserted any difficulties or complaints concerning the 
Veteran's receipt of VA mailings.

It is clear that VA has done its utmost to develop the 
evidence with respect to the Veteran's claims.  Any failure 
to develop these claims rests with the Veteran himself.  It 
is the responsibility of Veterans to cooperate with VA.  See 
Caffrey, supra; Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board therefore concludes that entitlement to an 
increased rating for service-connected general anxiety 
disorder cannot be established or confirmed without a current 
VA examination.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
Veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issues on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the Veteran has not been prejudiced by the decision herein.  
In this case, as was alluded to above the Veteran was fully 
apprised of the consequences of his failure to report for a 
scheduled VA examination.  
In November 2007, the Veteran received notification of the 
AOJ's readjudication of his claim, which indicated that he 
did not report for the scheduled VA examination.  See the 
November 2007 SSOC, page 1.  The SSOC contained a full 
recitation of 38 C.F.R. § 3.655 and the consequences of 
failing to appear for a VA examination. Pertinently, the 
November 2007 letter associated with the SSOC afforded the 
Veteran 30 days to respond.  See the November 21, 2007 letter 
to the Veteran.  
The Veteran filed no response, and his appeal was forwarded 
to the Board.  Accordingly, it is clear that the Veteran was 
placed on notice as to the consequences of his failure to 
report for the September 2007 VA examination.

In short, 38 C.F.R. § 3.655 provides that when an examination 
is scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The claim for an increased rating for 
service-connected general anxiety disorder is therefore 
denied.  See 38 C.F.R. § 3.655 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law].


ORDER

The claim of entitlement to an increased rating for service-
connected general anxiety disorder, currently evaluated 10 
percent disabling, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


